Citation Nr: 0932606	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach 
disability, to include as a residual of radiation exposure, 
claimed as stomach/colon problems due to exposure to 
radiation.

3.  Entitlement to service connection for a colon disability, 
to include as a residual of radiation exposure, claimed as 
stomach/colon problems due to exposure to radiation.

4.  Entitlement to service connection for a muscle 
disability, to include as a residual of radiation exposure, 
claimed as muscle pain due to exposure to radiation.

5.  Entitlement to service connection for a sinus disability, 
to include as a residual of radiation exposure, claimed as 
sinus problems due to exposure to radiation.

6.  Entitlement to service connection for depression/anxiety, 
to include as a residual of radiation exposure, claimed as 
depression/anxiety due to exposure to radiation.

7.  Entitlement to service connection for a urinary 
disability, to include as a residual of radiation exposure, 
claimed as urinary problems due to exposure to radiation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, Texas 
Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of that hearing has been associated with the 
claims file.  During this hearing, Veteran raised the issue 
of entitlement to service connection for a heart disability, 
to include as due to radiation exposure.  As this claim has 
not been adjudicated by the RO and is not developed for 
appellate review, it is referred to the RO for appropriate 
action.  

The issues of service connection for a back disability and 
depression/anxiety are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the 
Veteran was exposed to ionizing radiation in service in 1958, 
during Operation HARDTACK I, an atmospheric nuclear test. 

2.  There is no competent medical evidence demonstrating that 
the Veteran's stomach disability, colon disability, muscle 
disability, sinus disability and urinary disability were 
caused by or related to his active military service or that 
these disabilities resulted from exposure to ionizing 
radiation while in service.


CONCLUSION OF LAW

A stomach disability, colon disability, muscle disability, 
sinus disability and urinary disability were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the July 2003 rating decision, he was 
provided notice of the VCAA in two June 2002 letters.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent re-
adjudication in a November 2006 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, treatise 
information about radiation exposure and Operation HARDTACK 
I, a photograph, a certificate of participation in Operation 
Hardtack, letters and dose estimates from Federal Agencies 
regarding Atmospheric Nuclear Participation, private medical 
records, and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 U.S.C.A. § 
1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists. 

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be a radiogenic disease), and if the VA Under 
Secretary for Benefits (USB) determines that a relationship 
does in fact exist between the disease and the veteran's 
exposure in service.  When there is evidence that a veteran 
has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  When a claim 
is based on a disease other than one of those listed in 38 
C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the USB for further consideration.  The USB is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the USB 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, then the USB shall so inform the RO in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. § 
3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).




Analysis

The Veteran seeks entitlement to service connection pursuant 
to 38 C.F.R. § 3.303(d).  

Initially, the Board wishes to emphasize that it recognizes 
that the Veteran was exposed to ionizing radiation during 
active service.  The Veteran presented very credible 
testimony at the September 2008 hearing.  In addition, the 
documentary evidence of record reflects that he was exposed 
to ionizing radiation while in service.  This will be 
discussed in greater detail below. 

However, the Board must also note that none disabilities 
claimed by the Veteran or diagnosed by medical professionals 
are included in the list of radiogenic diseases found at 38 
C.F.R. § 3.303(d) or 38 C.F.R. § 3.311.  Therefore, the 
provisions of 38 C.F.R. § 3.311 do not apply to this case.  

Even though none of the disabilities claimed by the Veteran 
are considered to be radiogenic diseases, this does not 
preclude a grant of service connection for these claimed 
disabilities on a direct basis.  Therefore, the issues of 
service connection for a stomach disability, colon 
disability, muscle pain, sinus disability and urinary 
disability will be analyzed on the basis of direct service 
connection.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that he was exposed 
to radiation during his active service while serving aboard 
the U.S.S. Hooper Island during Operation HARDTACK I in 1958.  
The Veteran also reported actually witnessing the bomb blast.  
He stated that, following his active service, he began to 
experience extreme headaches and sinus infections in 1962 for 
which he was treated by a physician for years.  He also 
testified that he eventually developed stomach problems, 
which his physicians indicated was probably caused by stress, 
and he had major surgeries on the stomach in 1980.  The 
Veteran reported that a physician, Dr. G., verbally related 
his stomach problems to his radiation exposure although he 
would not write it down.  He also stated that muscle pain 
began in the early 1960's, 1963 or 1964, and has been present 
ever since that time.  The Veteran testified that he was not 
currently under the care of a physican for urinary tract 
problems, but he taking medications for urination.  He also 
reported that a VA physician, Dr. M., believed he was exposed 
to radiation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device.

The record reflects that the Veteran was exposed to ionizing 
radiation in service.  This exposure is confirmed by several 
documents including a June 1978 letter from the Defense 
Nuclear Agency and an October 1984 letter from the Department 
of Energy, both indicating the Veteran was a nuclear test 
participant in 1958 during Operation HARDTACK I.  Dose 
estimates also reflect the Veteran was exposed to radiation 
during Operation HARDTACK I, from April 1958 to June 1958 
with a total recorded exposure of "0.405 REM GAMMA."  The 
Veteran has also submitted treatise information, including 
documents, research papers and publications, regarding 
radiation exposure, ionizing radiation, atmospheric nuclear 
participation tests and Operation HARDTACK I.  A Certificate 
of Participation in Operation HARDTACK during the Spring of 
1958 was issued to the Veteran.  Finally, a service treatment 
report includes a Record of Exposure to Ionizing Radiation 
which noted that the Veteran was exposed to GAMMA radiation 
from April 1958 to June 1958.  Thus, the Veteran is a 
"radiation-exposed veteran" as defined by 38 C.F.R. § 
3.309(d)(3) because, in 1958 he participated in Operation 
HARDTACK I, an atmospheric nuclear test.  

However, mere exposure to radiation is not in and of itself a 
disability.  It has already been noted that none of the 
disabilities claimed by the Veteran are considered to be 
radiogenic diseases.  38 C.F.R. §§ 3.309(d), 3.311.  
Therefore, in order for service connection to be established, 
there must be medical evidence that relates the Veteran's 
claimed disabilities to either the radiation exposure in 
service or some other injury or event in service.  

Service treatment reports do not reflect any findings of a 
stomach disability, colon disability, muscle pain, sinus 
disability, urinary disability or related symptoms.  A March 
1959 service treatment report does reflect the Veteran was 
treated for chronic post nasal drip related to sinus 
etiology.  The separation examination was absent of any 
findings of these disabilities or related conditions.  

Private medical records from October 1980 to November 2008 
reflect that the Veteran was variously treated for and 
diagnosed with carpel tunnel syndrome in June 1984 and 
December 1986, abdominal pain resulting in surgery in October 
1980, acute heel spur syndrome with associated plantar 
fasciitis in April 1988, diverticular disease in December 
1982 and a rib sprain in April 1990.  From January 1997 to 
February 1997, the Veteran was treated for urinary symptoms 
and kidney symptoms and underwent a cytoscopy, a testicular 
sonogram, a urinalysis and a renal sonogram, but no urinary 
or kidney disability were found.  These records also include 
payments and insurance claims for medical treatment, some 
with the Veteran's notation of the treatments provided.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for stomach disability, colon disability, muscle 
disability, sinus disability and urinary disability.  As 
noted above, with respect to the presumption of service 
connection based on the theory of exposure to ionizing 
radiation, the provisions of 38 C.F.R. § 3.311 do not apply 
to this case as the Veteran's current diagnoses are not 
included in the list of radiogenic diseases and thus, the 
issues will be analyzed on the basis of direct service 
connection.  

With respect to the Veteran's claims for a stomach 
disability, colon disability and muscle disability, while the 
service treatment reports are absent of any findings of these 
disabilities or related conditions, the evidence of record 
has established the Veteran was exposed to ionizing radiation 
in service.  The post-service medial evidence reflects that, 
years prior to the Veteran's claim for service connection in 
April 2002, the Veteran had been diagnosed with carpel tunnel 
syndrome, abdominal pain, diverticular disease, acute heel 
spur syndrome with associated plantar fasciitis and a rib 
sprain.  Finally, there is no medical opinion or other 
competent medical evidence of record relating any current 
stomach disability, colon disability, muscle pain, sinus 
disability and urinary disability to the Veteran's exposure 
to radiation in service or to any other injury or event 
during service.  Accordingly, service connection for a 
stomach disability, colon disability and muscle disability is 
not warranted.  

With respect to the issues of service connection for a 
urinary disability and sinus disability, the objective 
medical evidence of record is absent of any current urinary 
disability or sinus disability.  In this regard the Board 
notes that while the Veteran was examined for urinary and 
kidney symptoms from January 1997 to February 1997, no 
disabilities were found.  Moreover there is no evidence of 
any current treatment or diagnoses for a sinus disability.  
The Board also acknowledges that the Veteran has submitted 
records of payments and insurance claims for medical 
treatment with his own notations of what treatment had been 
provided, however, these forms themselves did not indicate 
what treatment or diagnoses had been provided for any urinary 
or sinus disability.  

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  
Accordingly, service connection for a urinary disability and 
sinus disability is not warranted.  

The Board acknowledges the Veteran's statements that his 
claimed disabilities are related to his exposure to ionizing 
radiation during service.  However, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 
303 (2007);  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a stomach disability is denied.

Service connection for a colon disability is denied.

Service connection for a muscle disability is denied.

Service connection for a sinus disability is denied.

Service connection for a urinary disability is denied.  






REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a back disability and 
depression/anxiety.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran reported having back problems in 
service, wherein he performed duties of heavy lifting of 
batteries working as an electrician and had been treated for 
a sore back during active service.  He also reported an 
incident during basic training in active service where he 
fell on his buttocks, which resulted in pain.  The Veteran 
stated these problems have continued since his active service 
and gotten worse over the years.  He reported initially 
receiving treatment for his back following service in 1963.  
The Veteran was on pain medication and had reported seeing 
several physicians for this condition.  He also contends that 
his current depression/anxiety is due to his radiation 
exposure in service and a physican provided a letter 
regarding a relationship to service.  The Veteran also 
recently reported that he had been recently diagnosed with 
post traumatic stress disorder (PTSD).

The Veteran's DD Form 214 indicates that his military 
occupational specialty was that of an electrician.  

Service treatment reports, including copies sent by the 
Veteran, indicate he was treated for a sore back in April 
1960.  No findings of a back disability, psychiatric 
disability or related conditions were noted upon separation.  

As noted above, the record reflects that the Veteran was 
exposed to ionizing radiation in service.  A service 
treatment report includes a Record of Exposure to Ionizing 
Radiation which noted that the Veteran was exposed to GAMMA 
radiation from April 1958 to June 1958.

Private medical records from October 1980 to November 2008 
reflect that the Veteran was variously treated for and 
diagnosed with stress in September 1984, cervical herniated 
nucleus pulposus in February 1987, a single episode of major 
depression without psychotic features in March 1989,  major 
depression in September 1989, major depressive affective 
disorder in December 1991, chronic anxiety in October 2006 
and degenerative joint disease of the lumbar spine in 
November 2008. 

A November 2005 letter reflects that the Veteran had been 
receiving outpatient psychotherapy from a private 
psychologist since September 2001.  The psychologist reported 
that  the Veteran's psychological problems have resulted from 
his physical and medical problems created by his exposure to 
radiation while serving in the military.  The psychologist 
also reported that the Veteran was depressed, anxious, 
fearful, frustrated and worried because of the stress 
produced by his radiation sickness from radiation exposure.  
Finally the psychologist opines that he believed the 
Veteran's psychological problems were a consequence of his 
medical illness from radiation exposure.

In an October 2006 letter from the Veteran's private 
physician, who treated the Veteran for heart problems, the 
physician reported that the Veteran had chronic anxiety and 
reported witnessing the atomic bomb explosion.  The physician 
noted that this experience caused the Veteran significant 
anxiety.  He also opined that he felt the exposure to the 
atomic bomb caused the Veteran significant anxiety.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, as there is evidence of a treatment for a sore 
back during active service, lay statements of a continuity of 
symptoms since active service and a current diagnosis of 
degenerative joint disease of the lumbar spine, a VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's current back disability is related to or was 
aggravated by his active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

With respect to the Veteran's depression/anxiety, as there is 
evidence of radiation exposure during active service, lay 
statements of a continuity of symptoms since active service 
and a currently diagnosed psychiatric disability, including 
chronic anxiety and major depression, the Board finds that a 
VA examination is also necessary to obtain an opinion as to 
whether the Veteran's current depression/anxiety is related 
to or was aggravated by his active service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any back 
disabilities found.  The examiner should 
also express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that any currently 
diagnosed back disability is related to or 
was aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.  

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
depression/anxiety.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  The examiner's attention is 
invited to the November 2005 letter from 
the Veteran's psychologist and the October 
2006 letter from the Veteran's physician.  
All tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for any psychiatric disabilities 
found.  The examiner should also express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that any currently diagnosed 
psychiatric disability, to include 
depression/anxiety was aggravated by the 
Veteran's active service, to include his 
exposure to radiation during service.  A 
complete rationale for any opinions should 
be provided.  In the event of a negative 
opinion, the examiner should comment on 
the opinions contained in the November 
2005 and October 2006 letters.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


